Case 2:20-cv-09091-PA-AS Document 46 Filed 08/11/21 Page 1 of 2 Page ID #:1875




  1    Stephen McArthur (SBN 277712)
       stephen@smcarthurlaw.com
  2    Thomas Dietrich (SBN 254282)
       tom@smcarthurlaw.com
  3    THE MCARTHUR LAW FIRM, P.C.
       9465 Wilshire Blvd., Ste. 300
  4    Beverly Hills, CA 90212
       Telephone: (323) 639-4455
  5
       Attorneys for Plaintiff Thrive
  6    Natural Care, Inc.
  7
  8
  9                         UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
 12    THRIVE NATURAL CARE, INC.,              Case No. 2:20-CV-9091-PA-AS
 13                    Plaintiff,              DECLARATION OF ALEX
                                               MCINTOSH IN SUPPORT OF
 14          v.                                DEFENDANT’S APPLICATION
                                               FOR LEAVE TO FILE UNDER
 15    THRIVE CAUSEMETICS, INC.,               SEAL
 16                    Defendant.              Hon. Percy Anderson
 17
 18
 19
 20   I, ALEX MCINTOSH, declare as follows:
 21         1.     I am the co-founder and CEO of Thrive Natural Care, Inc. (“Thrive”),
 22   the Plaintiff in the above-captioned action. I make this declaration in support of
 23   sealing certain documents and information designated as confidential by Thrive and
 24   filed under seal by Defendant Thrive Causemetics, Inc. (“TCI”) in connection with
 25   TCI’s Motion for Partial Summary Judgment (Dkt. 36) and related Application to
 26   File Documents Under Seal (Dkts. 37 and 38). The matters set forth herein are of
 27   my own personal knowledge and, if called upon to testify as to such matters, I
 28   could and would do so.
                                                                DECLARATION OF ALEX MCINTOSH
                                                                  ISO DEFENDANT’S APP. TO SEAL
                                                -1-                   Case No. 2:20-CV-09091-PA-AS
Case 2:20-cv-09091-PA-AS Document 46 Filed 08/11/21 Page 2 of 2 Page ID #:1876




  1         2.     Thrive has produced certain financial information to Defendant TCI in
  2   response to TCI’s discovery requests in this case.
  3         3.     Such financial information from Thrive is contained in TCI’s
  4   Memorandum of Points and Authorities, Statement of Uncontroverted Facts, and
  5   Exhibit B to the Declaration of Lauren De Lilly in Support of Defendant’s Motion
  6   for Summary Judgment (“De Lilly MSJ Declaration”). This financial information is
  7   non-public and includes details concerning Thrive’s revenue, costs, operating
  8   expenses, and net income from 2015 through 2020.
  9         4.     Disclosure of Thrive’s non-public financial information would harm
 10   Thrive’s business interests because it would provide Thrive’s competitors with
 11   insights into Thrive’s finances and business operations, which could be used for
 12   improper purposes.
 13         5.     Though TCI applied to file under seal Exhibit G to the De Lilly MSJ
 14   Declaration (2019 email exchange), Thrive withdraws its confidentiality
 15   designation with regard to this document and has filed the same publicly in support
 16   of its own summary judgment motion.
 17         I declare under penalty of perjury that the foregoing is true and correct.
 18         Executed on August 11, 2021, at San Francisco, California.
 19
 20                                          Alex McIntosh
 21
 22
 23
 24
 25
 26
 27

 28
                                                                DECLARATION OF ALEX MCINTOSH
                                                                  ISO DEFENDANT’S APP. TO SEAL
                                                -2-                   Case No. 2:20-CV-09091-PA-AS
